               Case 6:11-cv-06244-AA        Document 136              Filed 03/23/21   Page 1 of 2




     FREDERICK M. BOSS
     Deputy Attorney General
     SAMUEL A. KUBERNICK #045562
     Assistant Attorney General
     SUSAN G. HOWE #882286
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4794
     Email: Samuel.A.Kubernick@doj.state.or.us
             susan.howe@doj.state.or.us

     Attorneys for Respondent




                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



     KIPLAND KINKEL,                                        Case No. 6:11-cv-06244-AA

                     Petitioner,                            DECLARATION OF SAMUEL A.
                                                            KUBERNICK IN SUPPORT OF
                                                            UNOPPOSED MOTION FOR EXTENSION
             v.                                             OF TIME
     GERALD LONG,

                     Respondent.


             I, Samuel A. Kubernick, declare:

             1.      I am an attorney licensed to practice law in the State of Oregon and an Assistant

     Attorney General for the State of Oregon.

             2.      I am the assigned attorney representing respondent in the above-captioned case.




Page 1 -   DECLARATION OF SAMUEL A. KUBERNICK IN SUPPORT OF UNOPPOSED
           MOTION FOR EXTENSION OF TIME
           SAK/rm6/39187668
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
               Case 6:11-cv-06244-AA         Document 136              Filed 03/23/21   Page 2 of 2




             3.      Petitioner filed his Motion to Expand the Record on March 13, 2021. By the

     accompanying motion, I am requesting a 14-day extension of time, to and including

     April 12, 2021, within which to file the reply.

             4.      This motion is made because respondent believes it necessary to respond to

     petitioner’s filing, and more time is needed to research and prepare the response. In addition,

     undersigned counsel is out of the office on pre-scheduled leave for the week of March 22, 2021,

     and needs additional time following his absence to consult with his supervisor and colleagues

     regarding petitioner’s motion.
             5.      Pursuant to Local Rule 7-1(a), counsel for respondent certifies that the attorney

     for petitioner, Thad Betz, has been contacted and he does not object to this motion.

             6.      Therefore, respondent respectfully requests leave to file a reply to petitioner’s

     Motion to Expand the Record for a 14-day extension of time, to and including April 12, 2021,

     within which to file the response

             DATED March 23 , 2021.

                                                           Respectfully submitted,

                                                           FREDERICK M. BOSS
                                                           Deputy Attorney General



                                                               s/ Samuel A. Kubernick
                                                           SAMUEL A. KUBERNICK #045562
                                                           Assistant Attorney General
                                                           SUSAN G. HOWE #882286
                                                           Senior Assistant Attorney General
                                                           Trial Attorneys
                                                           Tel (503) 947-4700
                                                           Fax (503) 947-4794
                                                           Samuel.A.Kubernick@doj.state.or.us
                                                           susan.howe@doj.state.or.us
                                                           Of Attorneys for Respondent




Page 2 -   DECLARATION OF SAMUEL A. KUBERNICK IN SUPPORT OF UNOPPOSED
           MOTION FOR EXTENSION OF TIME
           SAK/rm6/39187668
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
